El Juez Asociado Señor Snyder
emitió la opinion del tri- ■ bunal.
Se solicitó del Registrador que inscribiera una escritura en la que los dueños de una finca constituían una servidumbre a favor de la Autoridad de Fuentes Fluviales de Puerto Rico para tender líneas 'eléctricas a través de la finca, la cual es-taba sujeta a una hipoteca a favor del Federal Land Rank. La hipoteca disponía que “el deudor hipotecario se compro-mete a no constituir sobre la finca ninguna servidumbre sin el consentimiento por escrito del Banco acreedor”. Frank Martínez compareció en la escritura ele constitución de servi-dumbre a nombre del acreedor hipotecario consintiendo en que se constituyera la servidumbre. El Registrador se negó a inscribir la escritura por el fundamento de que el poder autorizando a Martínez a actuar por el Banco no lo autoriza a consentir en ,1a imposición de una servidumbre.
El poder autoriza a Martínez a “ ... To release and satisfy of record or otherwise real estate mortgages or other obligations taken by the Federal Land Bank of Baltimore in the conduct of its business in the Island of Puerto Rico . . .”. El Registrador alega que esto no cubre el caso ante nos toda vez que no autoriza a Martínez expresamente a constituir una servidumbre.
Creemos que erró el Registrador ya que Martínez no cons-tituyó una servidumbre. La constituyeron los dueños do la finca. Lo que hizo Martínez fue descargar al deudor de su obligación de no constituir una servidumbre sin el consenti-miento del Banco. Era suficiente el poder a estos fines ya que autorizaba a Martínez a “release . . . obligations taken by. the Federal Land Bank . . .”.

La nota del Registrador será revocada y se le ordenará que inscriba la escritura de constitución de servidumbre.